DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/2021 and the examiner has considered 3/19/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-9 and 19-21, 22, 25 and 26 recites the limitation "Distribution Ratio Da and Db" in 2-4, 8-9 and 19-21, 22, 25 and 26.  There is insufficient antecedent basis for this limitation in the claim.


	Regarding claims 4, 14 and 21 the phrase " wherein DA/(1-DA) is between 50 and 0.4” in claims 4, 14 and 21  are relative phrases which renders the claim indefinite. The phrase " wherein DA/(1-DA) is between 50 and 0.4” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear because the range claims the value to in between 50 and 0.4. Without any units for measurement the range is unclear. For the sake of compact prosecution the range has been understood by the examiner to be from 0.4 to 50.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticapated by Raguin (US Patent Publication Number 2004/0150885 A1).
Raguin teaches, as claimed in claim 1,  a light deflection film (See Figure 2) disposed on a light source1 and comprising: a first layer (1) having a first refractive index (n1); a second layer (2) formed on the first layer and having a second refractive index (n2); and a light deflection structure formed at an interface between the first layer and the second layer; wherein the light emitted from the light source sequentially passes through the first layer and the second layer, and the first refractive index is larger than the second refractive index (.para. [0009]).

    PNG
    media_image1.png
    500
    656
    media_image1.png
    Greyscale


Raguin teaches, as claimed in claim 6, wherein the first refractive index is between 1.4 and 2 ” (¶ 0010 and “Polyethylene terephthalate (PET) which has a refractive index of 1.5750”).
Raguin teaches, as claimed in claim 7, wherein the second refractive index is between 1.2 and 1.8 (¶ 0010 and “Plate glass which has a refractive index of 1.52”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Raguin (US Patent Publication Number 2004/0150855 A1).
Raguin fails to explicitly teach, as claimed in claim 2, wherein the distribution ratio Da of the light deflection film measured with the light being incident on the first layer is smaller than the distribution ratio DB of the light deflection film measured with the light being incident on the second layer. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or 2” (¶ 0010) . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers, the distribution ratio Da of the light deflection film measured with the light being incident on the first layer is smaller than the distribution ratio DB of the light deflection film measured with the light being incident on the second layer would be inherit. 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distribution Ratios Da and DB, for the purpose of providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008). 
Raguin fails to explicitly teach, as claimed in claim 3, wherein the distribution ratio Da is between 0.99 and 0.3. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers wherein the distribution ratio Da is between 0.99 and 0.3would be inherit.

Raguin fails to explicitly teach, as claimed in claim 4, wherein DA/(1-DA) is between 50 and 0.4. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers, the wherein DA/(1-DA) is between 50 and 0.4 would be inherit.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distribution Ratios Da and DB, for the purpose of  providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).
.	Raguin fails to explicitly teach, as claimed in claim 8, wherein DB/DA is between 1.03 and 3. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distribution Ratios Da and DB, for the purpose of providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).
Raguin fails to explicitly teach, as claimed in claim 9, wherein |Db-Da| is
 between 0.03 and 2. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” (¶ 0010) . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers,
a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” (¶ 0010) . Since Raguin 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distribution Ratios Da and DB, for the purpose of providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).
Raguin teaches, as claimed in claim 10,  a light deflection film (See Figure 2) disposed on a light source and comprising: a first layer (1) having a first refractive index (n1); a second layer (2) formed on the first layer and having a second refractive index (n2); and a light deflection structure formed at an interface between the first layer and the second layer; wherein the light emitted from the light source sequentially passes through the first layer and the second layer, and the first refractive index is larger than the second refractive index (.para. [0009]). Raguin fails to teach a light deflection film (1300) disposed on the display panel. Sitter teaches a display device a display panel and a light deflection film disposed on the display panel (¶ 0028 lines 10-14).
 	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film as taught by Raguin, with the display as taught by Sitter for the purpose reducing the appearance of moire generated by the interaction of optical film with the display (¶ 0028 lines 13-14)
Raguin teaches, as claimed in claim 11,  a light deflection film (See Figure 2) disposed on a light source and comprising: a first layer (1) having a first refractive index (n1); a second layer (2) formed on the first layer and having a second refractive index (n2); and a light deflection structure formed at an interface between the first layer and the second layer; wherein the light 
 	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film as taught by Raguin, with the display as taught by Sitter for the purpose reducing the appearance of moire generated by the interaction of optical film with the display (¶ 0028 lines 13-14)
Raguin teaches, as claimed in claim 12,  a light deflection film (See Figure 2) disposed on a light source and comprising: a first layer (1) a second layer (2) formed on the first layer and (n2); and a light deflection structure formed at an interface between the first layer and the second layer. Raguin fails to explicitly teach, wherein the distribution ratio Da of the light deflection film measured with the light being incident on the first layer is smaller than the distribution ratio DB of the light deflection film measured with the light being incident on the second layer. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” (¶ 0010) . Since Raguin teaches a period, a first refractive index and a second refractive index that 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distribution Ratios Da and DB, for the purpose of providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).
Raguin fails to explicitly teach, as claimed in claim 13, wherein the distribution ratio Da is between 0.99 and 0.3. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers wherein the distribution ratio Da is between 0.99 and 0.3would be inherit.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distribution Ratios Da and DB, for the purpose of  providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distribution Ratios Da and DB, for the purpose of  providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).
Raguin teaches, as claimed in claim 15, wherein the first refractive index is larger than the second refractive index (¶ 0009).
.	Raguin fails to explicitly teach, as claimed in claim 16, wherein DB/DA is between 1.03 and 3. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” (¶ 0010) . Since Raguin teaches a period, a first refractive index and a second 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distrubution Ratios Da and DB, for the purpose of providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).
Raguin fails to explicitly teach, as claimed in claim 17, wherein |Db-Da| is between 0.03 and 2. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” (¶ 0010) . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers,
a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” (¶ 0010) . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers, wherein |Db-Da| is between 0.03 and 2.



Raguin teaches, as claimed in claim 18,  a light deflection film (See Figure 2) disposed on a light source  and comprising: a first layer (1) having a first refractive index (n1); a second layer (2) formed on the first layer and having a second refractive index (n2); and a light deflection structure formed at an interface between the first layer and the second layer; wherein the light emitted from the light source sequentially passes through the first layer and the second layer, and the first refractive index is larger than the second refractive index (.para. [0009]). Raguin fails to teach a protection layer  formed on the second layer. Sitter teaches a display device a display panel and a light deflection film disposed on the display panel (¶ 0028 lines 10-14), a first layer (1310) having a first refractive index (¶ 0028 line 18),; a second layer (1320) formed on the first layer and having a second refractive index (¶ 0028 line 18); a protection layer (1333) formed on the second layer (1320);
 	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film as taught by Raguin, with the display as taught by Sitter for the purpose reducing the appearance of moire generated by the interaction of optical film with the display (¶ 0028 lines 13-14)

	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distrubution Ratios Da and DB, for the purpose of providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008). 
Raguin fails to explicitly teach, as claimed in claim 20, wherein the distribution ratio Da is between 0.99 and 0.3. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distribution Ratios Da and DB, for the purpose of  providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).
Raguin fails to explicitly teach, as claimed in claim 21, wherein DA/(1-DA) is between 50 and 0.4. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers, the wherein DA/(1-DA) is between 50 and 0.4 would be inherit.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distribution Ratios Da and DB, for the purpose of  providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).

Raguin teaches, as claimed in claim 23, wherein the first refractive index is between 1.4 and 2 ” (¶ 0010 and “Polyethylene terephthalate (PET) which has a refractive index of 1.5750”).
Raguin teaches, as claimed in claim 24, wherein the second refractive index is between 1.2 and 1.8 (¶ 0010 and “Plate glass which has a refractive index of 1.52”).
.	Raguin fails to explicitly teach, as claimed in claim 25, wherein DB/DA is between 1.03 and 3. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” (¶ 0010) . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers, wherein DB/DA is between 1.03 and 3would be inherit. 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distrubution Ratios Da and DB, for the purpose of providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).
Raguin fails to explicitly teach, as claimed in claim 26, wherein |Db-Da| is
 between 0.03 and 2. However, Ragiun teaches a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline 
a grating period of L can be chosen (.para. [0027]), and “Material 1 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, or a semiconductor such as silicon. Material 2 can be a glass, a polymeric or copolymeric material, a crystalline structured or amorphous optical material, a semiconductor such as silicon or a gas or vapor including air selected such that Expressions (I)-(III) are met ” (¶ 0010) . Since Raguin teaches a period, a first refractive index and a second refractive index that can be chosen to satisfies the first and second layers, wherein |Db-Da| is between 0.03 and 2.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light deflection film, as taught by Raguin with the Distrubution Ratios Da and DB, for the purpose of providing reflective diffraction grating that does not have a metalized reflective surface and does not require TIR from every facet of the grating surface (¶ 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
05 April 2021


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Figures 1 and 8. Light can be incident from either side
        2  Therefore n2 could be Plate glass which has a refractive index of 1.52; n1 could be Polyethylene terephthalate (PET) which has a refractive index of 1.5750  period is .3µm Expressions 1-3 would be satisfied.